Case: 19-50494      Document: 00515332372         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                      No. 19-50494                        March 4, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

v.

DEANDRE TERRELL CHAPMAN,

              Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:16-CR-580-1


Before OWEN, Chief Judge, and SOUTHWICK and OLDHAM, Circuit Judges.
PER CURIAM:*
       Deandre Terrell Chapman pleaded guilty to sexual abuse of a minor after
raping a fifteen-year-old girl when he was nineteen. See 18 U.S.C. § 2243(a).
The district court sentenced him to two years of imprisonment and five years
of supervised release. The mandatory conditions of Chapman’s supervised
release required him to (among other things) refrain from the unlawful use of
controlled substances, submit to periodic drug tests, and obtain permission to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50494     Document: 00515332372    Page: 2   Date Filed: 03/04/2020



                                 No. 19-50494
leave the District of South Carolina, where he resided. The special conditions
of his supervised release required him to (among other things) attend a sex
offender treatment program and refrain from associating with children under
the age of eighteen.
      In June 2018, less than six months into Chapman’s supervised release,
the Government informed the district court that Chapman admitted to:
(1) communicating with a fifteen-year-old girl on social media and exchanging
photographs of their genitals; (2) sharing photographs of his genitals
approximately 40 to 50 times on various social media sites; (3) watching
pornography at least three times a day; and (4) traveling outside of the District
of South Carolina without permission on three occasions to spend a week with
an adult woman he met on Facebook. Chapman had also tested positive for
marijuana, admitted to smoking marijuana at least five times since being on
supervised release, and admitted to taking Adderall so that he could stay up
all night and play video games. Chapman failed to disclose any of these high-
risk behaviors to his sex offender treatment provider.
      Because Chapman violated the conditions of his supervised release, the
Government sought, with Chapman’s consent, the addition of new special
conditions of supervised release. The new conditions required, among other
things, that Chapman “not possess, procure, purchase or otherwise obtain
access to any form of computer network, bulletin board, or exchange format
involving computers unless specifically approved by the U.S. Probation Office”
and “not possess any audio or visual depictions containing sexually explicit
conduct as defined in 18 U.S.C. § 2256(2)(A).” The district court granted these
modifications.
      Roughly two weeks after the district court modified Chapman’s
conditions of supervised release, Chapman’s supervising officer told him that
he was prohibited from accessing the Internet on an unmonitored device. But
                                       2
    Case: 19-50494     Document: 00515332372     Page: 3   Date Filed: 03/04/2020



                                  No. 19-50494
a month later, in July 2018, his supervising officer observed him watching a
video on an unauthorized cell phone. Chapman admitted that he was not
supposed to access the Internet from an unmonitored device. Because
Chapman had once again violated the conditions of his supervised release, the
Government sought and obtained, with Chapman’s consent, another
modification of his conditions. This modification required him to undergo an
additional 30 days of home detention with location monitoring.
      From November 2018 to January 2019, Chapman tested positive for
marijuana three times and failed to report for one drug test. The Government
moved to revoke Chapman’s supervised release, and the district court revoked
it in May 2019. The court sentenced Chapman to time served, followed by five
years of supervised release.
      This time Chapman’s special conditions of supervised release required,
among other things, that he “allow the probation officer to install computer
monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(1)) the
defendant uses, during his participation in sex offender treatment” and “not
view or possess any ‘visual depiction’ (as defined in 18 U.S.C. § 2256) including
any photograph, film, video, picture, or computer or computer-generated image
or picture, whether made or produced by electronic, mechanical, or other
means, of ‘sexually explicit conduct’ (as defined in 18 U.S.C. § 2256), during his
participation in sex offender treatment.”
      Chapman appealed, challenging these two special conditions. We review
a challenge to special conditions of supervised release for abuse of discretion.
See United States v. Hathorn, 920 F.3d 982, 984 (5th Cir. 2019). Our review “is
highly deferential as the sentencing judge is in a superior position to find facts
and judge their import under [18 U.S.C.] § 3553(a) with respect to a particular
defendant.” Ibid. (quoting United States v. Miller, 665 F.3d 114, 119 (5th Cir.
2011)). In light of Chapman’s offense of conviction, subsequent conduct during
                                        3
     Case: 19-50494       Document: 00515332372         Page: 4    Date Filed: 03/04/2020



                                      No. 19-50494
his supervised release, and ongoing participation in sex offender treatment, we
find that the challenged special conditions are appropriate. They are limited
in duration to the time in which Chapman is participating in sex offender
treatment, and they are related to ensuring the effectiveness of that treatment.
See 18 U.S.C. §§ 3553(a)(2)(D), 3583(d)(2). † The district court did not abuse its
discretion.
       AFFIRMED.




       † In arguing that the district court abused its discretion, Chapman suggests that the
ban on viewing or possessing visual depictions of sexually explicit conduct during his sex
offender treatment could implicate his First Amendment rights. Even if we assume that it
does, we have previously agreed with the Third Circuit that “supervised release conditions
restricting . . . First Amendment freedoms are permissible if the statutory tailoring
requirements are satisfied.” United States v. Paul, 274 F.3d 155, 169 (5th Cir. 2001) (citing
United States v. Crandon, 173 F.3d 122, 127–28 (3d Cir. 1999)).
                                             4